DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Response to Amendment

The amendment to the claims filed on 11/14/2022 does not comply with the requirements of 37 CFR 1.121(c) because the claim markings submitted with the amendment do not include the markings of amendments to the claims filed 10/13/2022 which were Not Entered in After Final Proceedings.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since the reply filed on 11/14/2022 appears to be bona fide, the examiner has entered the amendments as presented in the Request for Continued Examination, which includes amendments filed 10/13/2022 not previously entered into the record, and is examining the application accordingly.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a connector of an external circuit board” of claim 1, and “a connector of a second external circuit board” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the recitation of “a pair of latch members” on line 17 of the claim is indefinite as it is unclear if the “pair of latch members” is meant to include the “a latch member” previously recited in the claim on line 11 or is meant to be an additional pair of latch members.  Similarly, the recitation of “a latch opening of the sidewall” on line 20 of the claim is indefinite as it is unclear if these recited latch openings are meant to include the previously recited “a latch opening” in the top housing segment as recited in line 10 of the claim or is meant to be an additional set of latch openings.  Appropriate clarification is required.

Regarding claims 2-4 and 6-7, as depending from, and therefore encompassing all of the features and limitations of, claim 1, these claims are similarly rejected.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehlen et al. (US 2019/0045651 A1).

Regarding claim 1, Ehlen discloses an adapter housing assembly (Figs. 1-8 element 100) comprising: 
a bottom housing segment (Fig. 8 element 120) structured to couple to an external device as a first type of component (as discussed in Paragraph [0020]), the bottom housing segment at least partially defining an interior region (as shown in Fig. 7) to retain one or multiple memory components (Fig. 7 elements 180) of a second type of component (as discussed in Paragraph [0002]); and 
a top housing segment (Fig. 8 element 110) pivotably connected to the bottom housing segment to move between a closed position and an open position (as discussed in Paragraph [0021]), wherein in the open position, the interior region is exposed to allow for the one or multiple components to be accessed and removed (as discussed in Paragraph [0021] and shown in Fig. 7); and
wherein the bottom housing segment has a latch opening (Fig. 9 element 253) and the top housing has a latch member (Fig. 7 element 230) extending from the top housing segment and an access opening (Fig. 9 element 234) corresponding to the latch opening (as shown in Fig. 9), wherein when the top housing segment is in the closed position, the latch is received within the latch opening and the access opening (as shown in Fig. 9), 
an electrical interface including an external connector (Fig. 2 element 171) that is exposed on an underside of the bottom housing segment (as shown in Fig. 2), the external connector is mateable with a connector of an external circuit board (as discussed in Paragraph [0028]);
the housing assembly having a sidewall (as shown in Fig. 7 wherein elements 120 are included as part of the sidewall surrounding the housing assembly) the latch opening forming a window within the sidewall (as shown in Fig. 7 wherein the sidewall is not present along edge 120b leaving a window for the latch), wherein the latch member is structured to latch onto a portion of the top housing segment (as discussed in Paragraph [0038]) so that the latch member is exposed through the widow of the sidewall via the latch opening (as shown in Fig. 7) when the top housing segment is in the closed position (as shown in Fig. 9).
Ehlen does not expressly disclose wherein the top housing segment has a latch opening and the bottom housing has a latch and an access opening corresponding to the latch opening, wherein when the top housing segment is in the closed position, the latch is received within the latch opening and the access opening, however it would have been obvious to one having ordinary skill in the art before the effective filing date to position the latch opening on the top housing segment and the latch and access opening on the bottom housing segment, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, and one of ordinary skill in the art before the effective filing date would have been motivated to reverse the latch and latch opening in order to ensure the latch has a solid mounting position.  In re Einstein, 8 USPQ 167.
Ehlen also does not expressly disclose wherein the assembly comprises a pair of latch members that oppose one another across a width of the bottom housing segment, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a pair of latch members, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, and one of ordinary skill in the art would have been motivated to implement such a duplication in order to ensure even clamping pressure over the width of the housing assembly to avoid warping of the housing assembly.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Regarding claim 2, Ehlen discloses the assembly as set forth in claim 1 above and further wherein the first type of component is associated with a first form factor (as discussed in Paragraph [0020] wherein the first form factor is disclosed as a 3.5 in hard drive), and wherein the second type of component is associated with a second form factor that is different than the first form factor (as discussed in Paragraph [0016] wherein the second form factor is discloses as an M.2 storage card).

Regarding claim 3, Ehlen discloses the assembly as set forth in claim 2 above and further wherein the first type of component utilizes a first type of connector (Fig. 2 element 171 and as discussed in Paragraph [0028]), and wherein the second type of component utilizes a second type of connector that is different than the first type of connector (Fig. 7 element 240 and as discussed in Paragraph [0044]).

Regarding claim 4, Ehlen discloses the assembly as set forth in claim 1 above and further comprising: the latch member (Fig. 7 element 250) mounted to an interior of the bottom housing segment (as shown in Fig. 7), the latch member including a base portion (Fig. 9 element 251), a latch member (Fig. 9 element 252) and a retention structure (Fig. 9 elements 233 and 235), the retention structure extending from the latch member extending upward from the base portion (as shown in Fig. 9); wherein the latch member is structured to latch onto a portion (Fig. 7 element 230) of the top housing segment when the top housing segment is in the closed position (as shown in Fig. 9).

Regarding claim 6, Ehlen discloses the assembly as set forth in claim 1 above and further wherein the top housing segment is structured as a heat sink (as discussed in Paragraph [0025]).

Regarding claim 7, Ehlen discloses the assembly as set forth in claim 6 above and further wherein the top housing segment includes an exterior surface having a plurality of surface ridge features (Fig. 1 elements 113).

Regarding claim 8, Ehlen discloses an adapter module comprising: 
a bottom housing segment (Fig. 8 element 120) structured to couple to an external device as a first type of component (as discussed in Paragraph [0020]), the bottom housing segment at least partially defining an interior region (as shown in Fig. 7);
 a first circuit board (Fig. 3 element 170) positioned within the interior region of the bottom housing segment, the first circuit board being structured to retain (as discussed in Paragraph [0022]) one or multiple memory components (Fig. 7 elements 180) of a second type of component (as discussed in Paragraph [0002]); 
an electrical interface including an external connector (Fig. 2 element 171) that is exposed on an underside of the bottom housing segment (as shown in Fig. 2), the external connector is mateable with a connector of a second external circuit board (as discussed in Paragraph [0028])
a top housing segment (Fig. 8 element 110) pivotably connected to the bottom housing segment to move between a closed position and an open position (as discussed in Paragraph [0021]), wherein in the open position, the interior region is exposed to allow for the one or multiple memory components to be accessed (as discussed in Paragraph [0021] and shown in Fig. 7); and
and a latch (Fig. 1 element 130) including a base portion (Fig. 3 element 131) and a latch member (Fig. 3 element 150), the latch member extending upward from the base portion (as shown in Fig. 3) to bias the latch member (as described in Paragraph [0030]), wherein the housing includes an access opening (as shown in Fig. 3 between the leader lines for reference characters 114 and 110b) formed in a sidewall (as shown in Fig. 7 wherein elements 120 are included as part of the sidewall surrounding the housing assembly) of the bottom housing segment and the bottom housing segment includes an access opening (Fig. 3 element 151), wherein in the closed position, the latch is received within the access opening and the latch member is exposed through the widow of the sidewall via the latch opening (as shown in Fig. 7).
Ehlen does not expressly disclose wherein the latch opening is formed in the top housing segment to maintain the top housing segment, however it would have been obvious to one having ordinary skill in the art before the effective filing date to position the latch opening on the top housing segment, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, and one of ordinary skill in the art before the effective filing date would have been motivated to reverse the latch opening in order to ensure the latch has a solid mounting position when in the engaged position.  In re Einstein, 8 USPQ 167.

Regarding claim 9, Ehlen discloses the module as set forth in claim 8 above and further comprising: the electrical interface (Fig. 7 element 240) including the external connector provided on the underside of the bottom housing segment (as shown in Fig. 7), wherein the external connector is structured to mate with the external connector of a type that is associated with the second type of component (as discussed in Paragraph [0044]).

Regarding claim 10, Ehlen discloses the module as set forth in claim 8 above and further wherein the first type of component is associated with a first form factor (as discussed in Paragraph [0020] wherein the first form factor is disclosed as a 3.5 in hard drive), and wherein the second type of component is associated with a second form factor that is different than the first form factor (as discussed in Paragraph [0016] wherein the second form factor is discloses as an M.2 storage card).

Regarding claim 11, Ehlen discloses the module as set forth in claim 8 above and further wherein the top housing segment is structured as a heat sink (as discussed in Paragraph [0025]).

Regarding claim 12, Ehlen discloses the module as set forth in claim 11 above and further wherein an external surface of the top housing segment includes a plurality of surface features (Fig. 1 element 113) that are structured to dissipate heat generated from within an interior region of the adapter module (as discussed in Paragraph [0025]).

Regarding claim 14, Ehlen discloses a circuit board device comprising: 
a circuit board (Fig. 3 element 170) mounted with a housing (Fig. 3 elements 110 and 120)  including a top housing segment (Fig. 3 element 110) pivotable between and engaged position (as shown in Fig. 1) and an unengaged position (as shown in Fig. 7); 
a component (Fig. 3 element 110) coupled to the circuit board; 
an electrical interface including an external connector (Fig. 2 element 171) that is exposed on an underside of a bottom housing segment (as shown in Fig. 2)
a latch (Fig. 1 element 130) attached to the housing (as shown in Fig. 1 and Fig. 3), wherein the latch includes a latch member (Fig. 3 element 150) and a base portion (Fig. 3 element 131), the latch member extending vertically from the base portion (as shown in Fig. 3) to be received within a latch opening (Fig. element 151) forming a window in a sidewall (as shown in Fig. 7 including elements 120) of the housing in the engaged position (as discussed in Paragraph [0030]) and wherein the latch member is exposed through the sidewall via the window (as shown in Fig. 7 wherein the sidewall is not present along edge 120b leaving a window for the latch).
Ehlen does not expressly disclose wherein the latch opening is formed in the top housing segment to maintain the top housing segment, however it would have been obvious to one having ordinary skill in the art before the effective filing date to position the latch opening on the top housing segment, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, and one of ordinary skill in the art before the effective filing date would have been motivated to reverse the latch opening in order to ensure the latch has a solid mounting position when in the engaged position.  In re Einstein, 8 USPQ 167.

Regarding claim 15, Ehlen discloses the device as set forth in claim 14 above and further comprising a component latch (Fig. 7 element 220) wherein the component is structured to include the component latch that can pivot (wherein the component latch pivots with element 110) from a closed position that coincides with the component latch being in the engaged position (as shown in Fig. 1), to an open position that coincides with the latch being in the unengaged position (as shown in Fig. 7).

Regarding claim 16, Ehlen discloses the device as set forth in claim 15 above and further wherein the component is structured to retain one or more memory components (Fig. 7 elements 180) in electrical connection with the circuit board (as discussed in Paragraph [0022]).

Regarding claim 17, Ehlen discloses the device as set forth in claim 16 above and further wherein the top housing segment is structured to enable an operator to access and remove or replace the one or more memory components from the component (as shown in Fig. 7 wherein the memory components are accessible).

Regarding claim 18, Ehlen discloses the device as set forth in claim 17 above and further wherein the component includes at least a first connector (Fig. 7 element 240) to mate with at least one memory component that is retained by the component (as discussed in Paragraph [0044]).

Regarding claim 19, Ehlen discloses the device as set forth in claim 18 above and further wherein the component includes a bottom housing segment (Fig. 2 element 120), and the bottom housing segment includes a second connector (Fig. 2 element 171) that mates with the circuit board (as discussed in Paragraph [0028]).

Regarding claim 20, Ehlen discloses the device as set forth in claim 19 above and further wherein the first connector is of a first type (as discussed in Paragraphs [0002] and [0044]) and the second connector is of a second type (as discussed in Paragraph [0028]), and wherein the first type is different than the second type (wherein an M.2 connector is a different type from a 3.5 inch hard drive connector).


Response to Arguments

Applicant’s arguments, see Remarks, filed 11/14/2022, with respect to the rejection(s) of claim(s) 1, 8, and 14 under 35 USC 103 have been fully considered but are not persuasive.  The applicant has argued that the Ehlen reference does not disclose an external connector that is exposed on an underside of a bottom housing segment, mateable to an external circuit board, however the examiner respectfully disagrees.  As shown in Fig. 2 of the reference, element 171 is a connector that can be inserted is a drive bay, known in the art to comprise circuit boards, and further it is shown in Fig. 2 that said element 171 connector is exposed from the bottom side of the housing, thus meeting the limitation of the claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841